Anderson, J.
(dissenting).
I dissent from the majority opinion. It is there held that “the above statute (section 2141, Code of 1906) is to secure to the insured a policy, not to exceed three thousand dollars, from liability to any creditor for any debt. This statute exempts the whole proceeds, or any part of it, whether the value accrues during the life or after the death of the insured.” My judgment is there is nothing whatever in the statute indicating a purpose to exempt to the insured, during his life, the proceeds of the policy. On the other hand, its object (plainly expressed, as it appears to me) is to exempt such proceeds alone to the heirs and legatees of the decedent, as against his debts. During the lifetime of the insured the value of this policy was liable to his debts, and therefore by operation of the bankrupt law the title vested in the trustee in bankruptcy for the benefit of his creditors, and, the title having so vested, the proceeds after his death belonged to the trustee. In other words, the insured did not own the policy at his death, and his heirs now have no interest in it.